        Case 3:17-cv-02183-MEM Document 70 Filed 08/21/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                    :
                                                 :
                                 Plaintiff       :    CIVIL ACTION - LAW
                                                 :
         v.                                      :
                                                 :
SUSQUEHANNA COUNTY,                              :    NO. 3:17-CV-2183-MEM
                                                 :
                               Defendant         :




     MOTION IN LIMINE OF DEFENDANTS TO PRECLUDE PLAINTIFF’S
               CLAIM FOR LOSS OF FUTURE EARNINGS


      Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, hereby make the following Motion in Limine:



1.    Plaintiff should be precluded from advancing a claim at trial for loss of

      future earnings.

2.    Plaintiff has not presented evidence in support of a claim for loss of future

      earnings.

3.    Additionally, no expert testimony has been offered on the subject, as



                                             1
        Case 3:17-cv-02183-MEM Document 70 Filed 08/21/20 Page 2 of 3




      required for calculation of projected earnings and reduction to present

      value.

4.    In the event Plaintiff is allowed to provide future earnings testimony,

      Plaintiff should not be allowed to speculate or testify to any wage loss

      issues that are of a “specialized or technical nature” and that are not within

      his personal knowledge.



      WHEREFORE, Defendant, Susquehanna County, respectfully request the

Court to issue an Order precluding Plaintiff from advancing a claim at trial for loss

of future earnings.

                                  Respectfully submitted,

                                  KREDER BROOKS HAILSTONE LLP

220 Penn Avenue, Suite 200
Scranton, PA 18503                By /s/ A. James Hailstone
(570) 346-7922                       A. James Hailstone
                                       Attorney I.D. #80055




                                          2
        Case 3:17-cv-02183-MEM Document 70 Filed 08/21/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

AND NOW, this 21st day of August, 2020, A. James Hailstone, a member of the
firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing Motion in
Limine with the Clerk of the United States District Court for the Middle District of
Pennsylvania using the CM/ECF system which sent notification of such filing to
the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                      /s/ A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendant
